FILED
                           NOT FOR PUBLICATION                               AUG 22 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10240

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00547-CRB-1

  v.
                                                 MEMORANDUM*
SAMUEL COHEN, AKA Mouli Cohen,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                        Argued and Submitted May 8, 2013
                            San Francisco, California

Before: W. FLETCHER, GOULD, and CHRISTEN, Circuit Judges.

       Samuel Cohen appeals his jury conviction and sentence on fifteen counts of

wire fraud in violation of 18 U.S.C. § 1343, eleven counts of money laundering in

violation of 18 U.S.C. § 1957, and three counts of tax evasion, in violation of 26

U.S.C. § 7201. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 3742. We affirm the trial court in part and dismiss Cohen’s ineffective assistance

of counsel claim without prejudice.1

      1.     Cohen argues that his trial counsel rendered ineffective assistance by

not consulting a handwriting expert. Claims of ineffective assistance of counsel

are not generally considered on direct appeal; we review them only “where the

record is sufficiently developed to permit review and determination of the issue, or

the legal representation is so inadequate that it obviously denies a defendant his

Sixth Amendment right to counsel.” United States v. Rivera-Sanchez, 222 F.3d

1057, 1060 (9th Cir. 2000) (internal quotation marks omitted). Here, the legal

representation was not so inadequate as to obviously deny Cohen his Sixth

Amendment right to counsel, and the record was not sufficiently developed to

permit our review of the specific issue raised by Cohen. The only evidence in the

record of trial counsel’s rationale for not consulting a handwriting expert was

contained in an informal one-sentence email in which trial counsel gave an off-the-

cuff explanation complete with the disclaimer that he was “going from recall” and

“focused elsewhere.” There was no evidentiary hearing regarding counsel’s

performance, and the record does not reveal how many hours trial counsel spent


      1
             We address Cohen’s claim that the district court improperly imposed a
two-level sentencing enhancement under U.S. Sentencing Guidelines
§ 2B1.1(b)(9)(A) in an opinion filed concurrently with this disposition.
                                          2
preparing the case or what investigative efforts trial counsel undertook. Under

these circumstances we do not have enough evidence to review the ineffectiveness

claim, and the claim is therefore dismissed without prejudice. See United States v.

McGowan, 668 F.3d 601, 605-06 (9th Cir. 2012).

      2.     Cohen raises a Confrontation Clause challenge to the district court’s

limits on Cohen’s cross-examination of Hari Dillon. We review de novo a

challenge based on the exclusion of an area of inquiry, but we review the district

court’s restrictions of the scope or manner of cross-examination for abuse of

discretion. United States v. Larson, 495 F.3d 1094, 1101 (9th Cir. 2007) (en banc).

The district court’s limitation on questions regarding Dillon’s understanding of

legal terms contained within his plea agreement represented a minor limitation

intended to avoid confusing the jury; it was not an exclusion of an area of inquiry.

See id. at 1102 (limitation on scope of cross-examination regarding Government’s

cooperating witnesses’ biases and motivations to lie was not exclusion of area of

inquiry). The jury heard evidence that Dillon had entered into a plea agreement

and that he was motivated to cooperate with the government. The district court did

not abuse its discretion by determining that a letter containing several layers of

hearsay was substantially more prejudicial than probative. See United States v.

Spencer, 1 F.3d 742, 744 (9th Cir. 1993) (district courts receive “‘wide latitude’”


                                           3
when balancing prejudicial effect of proffered evidence against its probative value

(citation omitted)).

      3.     The district court did not abuse its discretion by admitting evidence

about Cohen’s lavish lifestyle because a description of his lifestyle was probative

of the manner in which Cohen conducted his scheme and relevant to whether the

money he received was an investment, a loan, or funds he spent rather than funds

he intended to repay. Because Cohen’s wealth was not admitted to establish

motive, the authorities that Cohen cites, United States v. Romero-Avila, 210 F.3d

1017, 1022-23 (9th Cir. 2000); United States v. Mitchell, 172 F.3d 1104, 1108-09

(9th Cir. 1999), are inapposite.

      4.     The district court did not err by denying Cohen’s motion for a

judgment of acquittal because the jury instructions were proper. Contrary to

Cohen’s argument, the government did not proceed on co-schemer or vicarious

liability theories; thus, the jury did not need to be instructed in those theories. Cf.

Francis v. Franklin, 471 U.S. 307, 313 (1985) (jury charge that has “the effect of

relieving the State of its burden of persuasion beyond a reasonable doubt of every

essential element of a crime” violates due process); Model Crim. Jury Instr. 9th

Cir. 8.124 cmt. (recommending use of mail fraud model jury instruction like, the




                                            4
one used in Cohen’s trial, for wire fraud). The government provided sufficient

evidence that Cohen obtained money by false pretenses.

      5.     Cohen argues that his convictions for money laundering and tax

evasion must be reversed, if the wire fraud convictions are reversed, because these

counts were derivative of the wire fraud counts. Because we affirm the convictions

on wire fraud, we need not decide whether the money laundering and tax evasion

counts were derivative of the wire fraud counts.

      6.     The district court’s sentencing decision was not the result of legal

error and was not substantively unreasonable. See United States v. Carty, 520 F.3d

984, 996 (9th Cir. 2008) (en banc). The district court’s loss findings were not

clearly erroneous but were instead supported by a declaration summarizing the

results of an investigation into the paper trail left by Cohen’s fraud as well as trial

testimony. The victim-loss calculations were not clearly erroneous but were

instead supported by trial testimony and an IRS agent affidavit. See United States

v. Pham, 545 F.3d 712, 722 (9th Cir. 2008) (counting for restitution purposes

victims reflected in court’s adopted loss calculation). “Because the Guidelines

range was correctly calculated, the district court was entitled to rely on the

Guidelines range in determining that there was no ‘unwarranted disparity’ between

[Cohen] and other offenders convicted of similar frauds.” United States v.


                                            5
Treadwell, 593 F.3d 990, 1011 (9th Cir. 2010). Any error by the district court in

its discussion of a study presented by defense counsel was harmless in the context

of the court’s reasoned analysis and mid-guidelines sentence.

      AFFIRMED in part and DISMISSED without prejudice in part.




                                         6